DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This is a final rejection in response to the amendments and arguments filed 08/04/2021. Claims 21-23, 25-34, 36-38 and 40-43 are currently pending with claims 21, 31, 36 and 40 amended, claims 24, 35 and 39 canceled and claims 41-43 new.

Response to Arguments
Applicant’s arguments, see the response, filed 08/04/2021, with respect to 112(a) and 112(b) rejections have been fully considered and are persuasive.  The 112(a) and 112(b) rejections of 05/28/2021 have been withdrawn in light of amendments to the claims. 
Applicant's arguments filed 08/04/2021, with respect to the art rejections, have been fully considered but they are not persuasive.
Regarding to arguments to claims 21 and 36, on pg. 7-9, it is contended that while the combination of Koonankeil and Liang does not teach all the limitations as amended in the claims, the prior art McKenzie does teach forming a recess with respect to a cooling hole, see rejection to follow. Regarding further arguments to claim 36, it is contended that the protuberance 208 of Koonankeil is on the internal or cool side 204 and where cooling fluid would flow from side 204 to 206 of the wall 202 of Koonankeil. The amendments of having a recess is further taught by the prior art McKenzie, see rejection to follow. With regard to limitations of “forming, at least partially by additive manufacturing, a protuberance” of claim 21 and “the protuberance is at least partially formed by additive manufacturing,” it seems the originally filed specification lacks support for the phrase formed or forming at least partially and is it further unclear what is meant by this term. See rejection to follow.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-23, 25-34, 36-38 and 40-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 recites the limitation “… forming, at least partially by additive manufacturing, a protuberance …” which was not describe in such a way as to reasonably convey to one skilled in the relevant art that applicant had possession of the claimed invention. The originally filed specification, in paragraph [0036], describes that the protuberances can be formed using additive manufacturing. Further, in original paragraph [0051], the recess is described as “can be machined as part of the protuberance 134, such as during additive manufacturing” which seems to signify that the recess may be partially formed by additive manufacturing and not the protuberance. The originally filed specification further, in paragraph [0058], describes that the additive manufacturing can be used to form various components but does not clearly convey that the protuberance may be partially formed by additive manufacturing as claimed.
Claim 36 recites the limitation “… the protuberance is at least partially formed by additive manufacturing …” which was not describe in such a way as to reasonably convey to one skilled in 
Claim 43 recites the limitation “… forming, at least partially by additive manufacturing, a curvilinear film hole …” which was not describe in such a way as to reasonably convey to one skilled in the relevant art that applicant had possession of the claimed invention. The originally filed specification, in paragraph [0058], describes that the additive manufacturing can be used to form various components such as film holes but does not clearly convey forming the film hole partially by additive manufacturing as claimed. Further, in original paragraph [0051], the recess is described as “can be machined as part of the protuberance 134, such as during additive manufacturing” which seems to signify that the recess may be partially formed by additive manufacturing and not the film hole.
The originally filed specification supports where the recess may be formed partially by additive manufacturing by using machining (see paragraph [0051]) but does not reasonably convey to one skilled in the relevant art that applicant had possession of the claimed invention. The additive manufacturing is conveyed to be the only process used to form the protuberance and the film holes.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The term "… forming, at least partially …" in claim 21 is a relative term which renders the claim indefinite.  The term "forming, at least partially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what is meant by forming at least partially and of the metes and bounds of the claim. The originally filed specification in paragraph [0058] describes the protuberance being formed by additive manufacturing (in other words: Wholly), the term forming at least partially will be interpreted as being formed by additive manufacturing.
The term "… at least partially formed …" in claim 36 is a relative term which renders the claim indefinite.  The term "at least partially formed" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what is meant by at least partially formed and of the metes and bounds of the claim. The originally filed specification in paragraph [0058] describes the protuberance being formed by additive manufacturing (in other words: Wholly), the term forming at least partially will be interpreted as being formed by additive manufacturing.
The term "… forming, at least partially …" in claim 43forming, at least partially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what is meant by forming at least partially and of the metes and bounds of the claim. The originally filed specification in paragraph [0058] describes the film hole being formed by additive manufacturing (in other words: Wholly), the term forming at least partially will be interpreted as being formed by additive manufacturing.
Claims 22-23, 25-34 and 41-42 are indefinite based on their dependency on claim 21.
Claims 37-38 and 40 are indefinite based on their dependency on claim 36.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 25-29, 31-34, 36-38, and 40-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0315930 to Koonankeil et al. (Koonankeil) in view of US Patent 8,092,176 to Liang (Liang) and in view of US Patent 9,360,215 to McKenzie et al. (McKenzie).
In reference to Claim 21
Koonankeil discloses 
A method of forming a component (Fig. 1: 100) for a turbine engine (paragraph [0003]),
the turbine engine generating a hot combustion gas flow (Figs. 1 and 5: flowing over surface 106/206) and providing a cooling fluid flow (paragraph [0005]: flowing over surface 204), 
the method comprising: 
forming a wall of the component (Fig. 5: 202), 
the wall having a nominal thickness (Fig. 7: d3, between 206 and 205) separating the hot combustion gas flow from the cooling fluid flow having a hot surface (206) facing the hot combustion gas flow and a cool surface (204) facing the cooling fluid flow; 
forming, at least partially by additive manufacturing (paragraph [0012]-[0013]: partially as being formed by this process), a protuberance (208) extending from the cool surface of the wall (204); 
forming a film hole (210) extending between the protuberance and the wall, with 
the film hole having a length (d2) greater than the nominal thickness (d3) of the wall,
forming an inlet (212) of the film hole (210).
Koonankeil lacks:
… the film cooling hole being curvilinear ….
“… the protuberance including a recess … forming an inlet of the curvilinear film hole such that the inlet is at least partially formed by the recess …” 
Liang is also related to a turbine component (Fig. 1: 12) with a film cooling hole (Fig. 2: 20) extending between a cool surface (of 14) and a hot surface (of 16), as the claimed invention, and teaches the film cooling hole being curvilinear (Fig. 2, see also col 4, ll 18-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Koonankeil wherein the film cooling hole is curvilinear, as taught by Liang, so as to prevent flow separation and create better cooling of the turbine component (Liang: col 2, ll 7-11, col 3, ll 36-38).
McKenzie is also related to a cooling hole (Fig. 3: 76) in a turbine component (71) (abstract and col 1, ll 13-16), as the claimed invention, and teaches a recess (Figs. 3 and 4: 78), formed relative to the cooling hole (76), and forming an inlet (Fig. 4: bottom portion of 76) of the cooling hole such that the inlet is at least partially formed by the recess (78).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Koonankeil, as modified by Liang, wherein the protuberance includes a recess, as taught by McKenzie, and forming an inlet of the curvilinear film hole (as the inlet is formed of the cooling hole of McKenzie) such that the inlet is at least partially formed by the recess, as taught by McKenzie, so as to funnel cooling fluid flow into the curvilinear film cooling hole by having a recess portion to the inlet of the cooling hole (McKenzie: col 4, ll 6-9).
In reference to Claim 22
Koonankeil, as modified by Liang and McKenzie, discloses the method of claim 21 wherein the forming of the curvilinear film hole is done by additive manufacturing (Koonankeil: paragraph [0012]-[0013], and [0028]).
In reference to Claim 23

In reference to Claim 25
Koonankeil, as modified by Liang and McKenzie, discloses the method of claim 21 wherein the forming of the wall, the protuberance, and the curvilinear film hole are done together by additive manufacturing (Koonankeil: paragraph [0012]-[0013], and [0028]).
In reference to Claim 26
Koonankeil, as modified by Liang and McKenzie, discloses the method of claim 21 further comprising forming at least a portion of the curvilinear film hole (Liang: 20 and as modifying of 210 of Koonankeil) at an angle (Liang: 44) relative to a local normal (Liang: horizontal between 16 and 18) between the hot surface and the cool surface (Liang: angled as in Fig. 2 between 14 and 6).
In reference to Claim 27
Koonankeil, as modified by Liang and McKenzie, discloses the method of claim 21 further comprising forming an inlet (Koonankeil: 212) and an outlet (Koonankeil: 214) of the curvilinear film hole (Koonankeil: 210 as modified by Liang 20), the inlet and the outlet being connected by a passage (Koonankeil: extension of 210 between 212 and 214).
In reference to Claim 28
Koonankeil, as modified by Liang and McKenzie, discloses the method of claim 27 further comprising shaping the inlet or the outlet (Koonankeil: 214, Figs. 6 and 7) of the curvilinear film hole (Koonankeil: 210 as modified by Liang 20).
In reference to Claim 29
Koonankeil, as modified by Liang and McKenzie, discloses the method of claim 27 further comprising forming the inlet (Koonankeil: 212) of the curvilinear film hole (Koonankeil: 210 as modified by Liang 20) on an upstream side of the protuberance (Koonankeil: 208, cooling fluid flowing from 204 to 206).
In reference to Claim 31

In reference to Claim 32
Koonankeil, as modified by Liang and McKenzie, discloses the method of claim 31 wherein the curvilinear film hole (Koonankeil: 210 as modified by Liang 20) is disposed within the recess (McKenzie  78, as further taught relative to and disposed in cooling hole 76).
In reference to Claim 33
Koonankeil, as modified by Liang and McKenzie, discloses the method of claim 21 further comprising forming the protuberance (Koonankeil: 208) symmetrically about an axis (Koonankeil: A3) parallel to a direction of the cooling fluid flow within the component (Koonankeil: flow through 210).
In reference to Claim 34
Koonankeil, as modified by Liang and McKenzie, discloses the method of claim 21 further comprising forming the protuberance (Koonankeil: 208) in one of 
a rounded (Koonankeil: as seen in Fig. 2), 
a conical (Koonankeil: as seen in Figs. 2 and 5), 
a frustoconical, or 
non-rectilinear 
shape when viewed along a plane parallel to the nominal thickness and intersecting the protuberance (Koonankeil: view as seen in Fig. 7).
In reference to Claim 36
Koonankeil discloses 
A method of cooling a hot side of a wall (Fig. 5: 202) within a turbine engine (paragraph [0003] and [0005]), 
the turbine engine generating a hot combustion gas flow (Figs. 1 and 5: flowing over surface 106/206) and providing a cooling fluid flow (paragraph [0005]: flowing over surface 204) and the wall including a hot surface (206) and a cool surface (204) distanced from one another to define a nominal thickness (d3) of the wall, 
the method comprising: 
supplying the cooling fluid flow to a protuberance (Fig. 7: 208) extending from the cool surface (204) of the wall, 
wherein the protuberance is at least partially formed by additive manufacturing (paragraph [0012]-[0013]: partially as being formed by this process); 
supplying the cooling fluid through an upstream portion (inlet 212) of a film hole (210) extending between the protuberance and the wall with the film hole having a length (d2) greater than the nominal thickness (d3) of the wall: and 
exhausting the cooling fluid to the hot surface (206) of the wall through a downstream portion (flow exit 214) of the film hole.
Koonankeil lacks:
… the film cooling hole being curvilinear ….
“… the protuberance … includes a recess … with the upstream portion of the curvilinear film hole being at least partially formed by the recess …”
Liang is also related to a turbine component (Fig. 1: 12) with film cooling holes (Fig. 2: 20) extending between a cool surface (of 14) and a hot surface (of 16), as the claimed invention, and teaches the film cooling hole being curvilinear (Fig. 2, see also col 4, ll 18-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Koonankeil wherein the film cooling hole is curvilinear as taught by Liang, so as to prevent flow separation and create better cooling of the turbine component (Liang: col 2, ll 7-11, col 3, ll 36-38).
McKenzie is also related to a cooling hole (Fig. 3: 76) in a turbine component (71) (abstract and col 1, ll 13-16), as the claimed invention, and teaches a recess (Figs. 3 and 4: 78), formed relative to the cooling hole (76), and an upstream portion (Fig. 4: bottom portion of 76) of the cooling hole being at least partially formed by the recess (78).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Koonankeil, as modified by Liang, wherein the protuberance includes a recess, as taught by McKenzie, and with the upstream portion of the curvilinear film hole (as 
In reference to Claim 37
Koonankeil, as modified by Liang and McKenzie, discloses the method of claim 36 wherein the curvilinear film hole is formed by additive manufacturing (Koonankeil: paragraph [0012]-[0013], and [0028]).
In reference to Claim 38
Koonankeil, as modified by Liang and McKenzie, discloses the method of claim 36 wherein the wall, the protuberance, and the curvilinear film hole are done together by additive manufacturing (Koonankeil: paragraph [0013], and [0028]).
In reference to Claim 40
Koonankeil, as modified by Liang and McKenzie, discloses the method of claim 36 wherein the protuberance includes a height and the height is a function of one of a length, diameter, or length-to-diameter ratio of the curvilinear film hole (Koonankeil paragraph [0006]: the height as part of the film cooling hole’s, 210, height and which can be optimized), and wherein the curvilinear film hole (Koonankeil: 210 as modified) includes a height and the height is at least 50% of the nominal thickness (Koonankeil: as apparent from Fig. 7 and little over 100%, see annotated Fig. 7 below).
Regarding the claimed limitation: “… wherein the curvilinear film hole includes a height and the height is at least 50% of the nominal thickness …”:
Though it is apparent from Fig. 7 of Koonankeil that this feature is present, the feature is not explicitly articulated in the specification of the reference. 
However, Koonankeil further teaches that the film cooling hole may be optimized (see paragraph [0006]), and it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed 

    PNG
    media_image1.png
    894
    841
    media_image1.png
    Greyscale

In reference to Claim 41
Koonankeil, as modified by Liang and McKenzie, discloses the method of claim 21, further comprising forming, by machining (Koonankeil Fig. 6 and 7 and paragraph [0028]: a process taught to be applicable form features of the film hole 210), the recess (McKenzie Fig. 4: 78) within the protuberance (Koonankeil: 208).
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Koonankeil machining (as taught by Koonankeil) of the recess within the protuberance, so as to suitably form features of the cooling hole and using machining as known in the art (Koonankeil: Fig. 6 and 7 and paragraph [0028]).
In reference to Claim 42

In reference to Claim 43
Koonankeil discloses 
A method of forming a component (Fig. 1: 100) for a turbine engine (paragraph [0003]), 
the turbine engine generating a hot combustion gas flow (Figs. 1 and 5: flowing over surface 106/206) and providing a cooling fluid flow (paragraph [0005]: flowing over surface 204), 
the method comprising: 
forming a wall of the component (Fig. 5: 202), 
the wall having a nominal thickness (Fig. 7: d3, between 206 and 205) separating the hot combustion gas flow from the cooling fluid flow having a hot surface (206) facing the hot combustion gas flow and a cool surface (204) facing the cooling fluid flow; 
forming a protuberance (208) extending from the cool surface of the wall (204); 
forming, at least partially by additive manufacturing (paragraph [0012]-[0013]: partially as being formed by this process), a film hole (210) extending between the protuberance (208) and the wall (202), 
with the film hole having a length (d2) greater than the nominal thickness (d3) of the wall (202); and 
forming an inlet (212) of the film hole (210).
Koonankeil lacks:
… the film cooling hole being curvilinear ….
“… the protuberance including a recess … forming an inlet of the curvilinear film hole such that the inlet is at least partially formed by the recess …”
Liang is also related to a turbine component (Fig. 1: 12) with a film cooling hole (Fig. 2: 20) extending between a cool surface (of 14) and a hot surface (of 16), as the claimed invention, and teaches the film cooling hole being curvilinear (Fig. 2, see also col 4, ll 18-22).

McKenzie is also related to a cooling hole (Fig. 3: 76) in a turbine component (71) (abstract and col 1, ll 13-16), as the claimed invention, and teaches a recess (Figs. 3 and 4: 78), formed relative to the cooling hole (76), and forming an inlet (Fig. 4: bottom portion of 76) of the cooling hole such that the inlet is at least partially formed by the recess (78).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Koonankeil, as modified by Liang, wherein the protuberance includes a recess, as taught by McKenzie, and forming an inlet of the curvilinear film hole (as the inlet is formed of the cooling hole of McKenzie) such that the inlet is at least partially formed by the recess, as taught by McKenzie, so as to funnel cooling fluid flow into the curvilinear film cooling hole by having a recess portion to the inlet of the cooling hole (McKenzie: col 4, ll 6-9).

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0315930 to Koonankeil et al. (Koonankeil) in view of US Patent 8,092,176 to Liang (Liang) and in view of US Patent 9,360,215 to McKenzie et al. (McKenzie) as applied to claim 27 above, and further in view of US Patent Application Publication 2016/0177738 to Moore et al. (Moore).
In reference to Claim 30
Koonankeil, as modified by Liang and McKenzie, discloses the method of claim 27, except, “… further comprising offsetting the inlet of the curvilinear film hole from a center of the protuberance …”
	Moore is also related to a turbine component (Fig. 2A: 64) with a protuberance (Fig. 3: 106) and film cooling hole (92), as the claimed invention, and teaches offsetting an inlet (100) of the film hole from a center (122) of the protuberance (106).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Koonankeil where the inlet of the curvilinear film cooling hole 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show recess formed in cooling holes, forming of film cooling holes and curved profiles of cooling holes.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516. The examiner can normally be reached Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745